Motion Denied and Order Filed September 17, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00263-CR
                                ____________

                          JAVARA PRICE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1408375


                                    ORDER

      Appellant is represented by appointed counsel, Patti Sedita. Appellant’s brief
was originally due June 15, 2015. We have granted a total of 93 days to file
appellant’s brief until September 16, 2015. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional
circumstances. On September 15, 2015, counsel filed a further motion for



                                         1
extension of time to file appellant’s brief. Counsel did not allege any exceptional
circumstances in the motion.

      We deny the motion for extension and issue the following order.

      We order Patti Sedita to file a brief with the clerk of this court on or before
October 2, 2015. If counsel does not timely file appellant’s brief as ordered, the
court will issue an order abating the appeal and directing the trial court to conduct
a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                  PER CURIAM



Panel consists of Justices Boyce, Busby, and Brown




                                         2